DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 3C is objected to, as it appears to depict certain aspects of Applicant’s invention inaccurately.
In particular, Figure 3C depicts a flow 337A of water vapor through the humidifier as bypassing the fan 337 and penetrating the inner wall 334 of the humidifier through an unlabeled hole in said wall positioned above the fan 337. 
Said depiction in Figure 3C is inconsistent with Applicant’s specification which describes the fan 337 as being responsible for the circulation of water vapor. If the water vapor is circulated by the fan 337, it must pass through the fan 337 rather than bypassing it as illustrated in Figure 3C.
Furthermore, said depiction in Figure 3C is inconsistent with Applicants’ other Figures, i.e. Figures 4A-C, which show no gaps in the wall other than those which are occupied by a plurality of fans 337.
In view of the forgoing, it seems that Figure 3C inaccurately depicts gaps in the top of wall 334 where none should be. Examiner’s understanding is that said gaps should be occupied by fans 337.
Applicant should correct Figure 3C to remedy the apparent inaccuracies, or otherwise persuasively explain, in detail, why Figure 3C is not inaccurate.

Claim Objections
Claims 1, 9, 10, and 12 are objected to because of the following informalities:  
With regard to claim 1: In the interest of clarity, line 3 of claim 1 should be amended as follows:
--sanitizing the collected water, wherein sanitizing the collected water includes:--
With regard to claim 1: Claim 1 is understood to be a method of purifying water comprising two steps, i.e. a step of colleting water (line 2) and a step of sanitizing water (line 3), wherein all of lines are sub steps (components) of the sanitizing step. Thus, the word --and-- should be inserted at the end of line 2, as the claimed method is understood to be --A method of purifying water comprising: collecting water; and sanitizing the collected water, wherein sanitizing the collected water includes--.
With regard to claim 9: In the interest of clarity, lines 1-2 of claim 9 should be amended as follows:
-- The method of claim 1, further comprising increasing a temperature of the collected water , wherein increasing a temperature of the collected water includes:--
With regard to claim 9: Line 6 of claim 9 should be amended as follows:
--returning the third portion of water to the collected water--
With regard to claim 10: In lines 10-11, the limitation “with a variable speed fan has a circulating rate”  should be replaced with --with a variable speed fan having a circulating rate--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “creating water vapor in a humidifier, the humidifier including the heat exchanger in a single chamber humidifier dehumidifier, including spraying the heated water through one or more nozzles fluidly coupled to the outlet of the heater into a circulating airflow inside the humidifier, wherein the one or more nozzles are not electrically connected to an electrical power source,” in lines 8-12. The language used in this limitation causes confusion as to the actual identity of the recited “humidifier”.
In particular, this limitation describes “a humidifier, the humidifier including the heat exchanger in a single chamber humidifier dehumidifier”. From this limitation is unclear if the recited “humidifier” is a “single chamber humidifier dehumidifier”, if the recited humidifier is merely a component of the “single chamber humidifier dehumidifier” (i.e. a component thereof comprising the heat exchanger), or if the recited humidifier is a humidifier that happens to comprise a component of a “single chamber humidifier dehumidifier” (i.e. a heat exchanger of a “single chamber humidifier dehumidifier”).
It is Examiner’s understanding based on prosecution of parent Application 16/687,655 and Applicant’s specification, that Applicant intends for the claimed humidifier to be a “single chamber humidifier dehumidifier”.
Therefore, for the purposes of examination, lines 8-12 of claim 1 have been interpreted as reciting --Creating water vapor in a single chamber humidifier dehumidifier, the single chamber humidifier dehumidifier including the heat exchanger, wherein creating the water vapor includes spraying the preheated water through a plurality of nozzles fluidly coupled to an outlet of the heat exchanger into a circulating airflow inside the single chamber humidifier dehumidifier, and wherein the one or more nozzles are not electrically connected to an electrical power source--.
Applicant should amend lines 8-12 of claim 1 to clarify the scope of the single chamber humidifier dehumidifier as appropriate.
Claim 1 recites “creating water vapor in a humidifier, the humidifier including the heat exchanger in a single chamber humidifier dehumidifier, including spraying the heated water through one or more nozzles fluidly coupled to the outlet of the heater into a circulating airflow inside the humidifier, wherein the one or more nozzles are not electrically connected to an electrical power source,” in lines 8-12 (emphasis added).
Due to the grammatical structure of lines 8-12, it is unclear what is referenced by the above emphasized “including” clause.
It is Examiner’s understanding that said including clause is supposed to further limit what is included in the step of creating water vapor in the humidifier. Therefore, and further due to the other 112(b) issues discussed above, claim 1 has been interpreted as if it recited -- wherein creating the water vapor includes spraying the preheated water through a plurality of nozzles fluidly coupled to the outlet of the heat exchanger into a circulating airflow inside the single chamber humidifier dehumidifier-- in place of “including spraying the heated water through one or more nozzles fluidly coupled to the outlet of the heater into a circulating airflow inside the humidifier”.
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites the limitation "the outlet of the heater" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-9 are rejected due to their dependency on indefinite claim 1.
Claim 9 recites “a third portion of water vapor” in line 3 and “a third portion of water” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Specifically, claim 9 recites “a third portion of water vapor” and “a third portion of water” without “a second portion of water vapor” and “a second portion of water” having been recited anywhere in its chain of dependency.
Claim 8 recites “a second portion of water vapor” and “a second portion of water”. However, claim 9 is a dependent of claim 1, not claim 8. For the purposes of examination, claim 9 has been treated as a dependent of claim 8.
Applicant should amend claim 9 to remedy this issue as appropriate. 
Claim 10 recites the limitation "the collected water" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “heating the preheated water in a heater to a heated water temperature at least 1 80 degrees C greater than the preheated water temperature in a solar water heater,” in lines 4-5 (emphasis added). 
As emphasized above, this limitation recites heating water in a heater in a solar water heater. It is unclear if the heater and the solar water heater are intended to be one in the same. If they are not, it is unclear how the step of heating water in a heater in a solar water heater should be interpreted.
Presumably, Applicant intended for lines 4-5 to recite --heating the preheated water in a heater to a heated water temperature at least 1 80 degrees C greater than the preheated water temperature, wherein the heater is a solar water heater.-- Claim 10 has been interpreted as reciting such for the purposes of examination.
Applicant should amend claim 10 to clarify the scope of lines 4-5 therein as appropriate. 
Claim 10 recites “heating the preheated water in a heater to a heated water temperature at least 1 80 degrees C greater than the preheated water temperature in a solar water heater,” in lines 4-5. It is important to recognize that there is a space between the “1” and the “80” in this limitation, a fact which is readily apparent in the claim set filed 8/5/2021, as the 1 and the 80 are actually on separate lines in said claim set. Due to this space, it is unclear what said limitation is intending to capture.
Is the heated water temperature meant to be: 1) 180 degrees C greater than the preheated water temperature, 2) 1-80 degrees greater than the preheated water temperature, 3) 80 degrees greater than the preheated water temperature, or 4) some other amount greater than the preheated water temperature.
Examiner has found no support in the specification for the heated water temperature being 1) 180 degrees C greater than the preheated water temperature, 2) 1-80 degrees greater than the preheated water temperature, or 3) 80 degrees greater than the preheated water temperature.
The specification discloses that the ambient water temperature is between about 10-20 degrees C, and that the preheated water temperature is between about 20 and 50 degrees C greater than the ambient temperature (paragraph [0038]). Thus, Applicant’s specification implicitly discloses a preheated water temperature that is in the range of about 30-70 °C.
Applicant’s specification further discloses that the heated water temperature is between about 80 and about 100 °C (paragraph [0039]). Therefore, Applicant’s specification implicitly discloses that the heated water temperature is between about 10 to 70 degrees C greater than the preheated water temperature. This implicit disclosure does not support the heated water temperature being 1-80 degrees higher, 180 degrees higher, or 80 degrees higher than the preheated water temperature.
In view of the above, for the purposes of examination, lines 4-5 of claim 10 have been interpreted as reciting -- heating the preheated water in a heater to a heated water temperature at least 10 degrees C greater than the preheated water temperature in a solar water heater--.
Applicant should amend claim 10 to clarify the scope of lines 4-5 thereof. No new matter should be added. 
Claim 10 recites the limitation "the outlet of the heater" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “injecting the heated water through a nozzle fluidly coupled to the outlet of the heater into a humidifier creating water vapor in the humidifier having a water vapor temperature, wherein the nozzle injects the heated water into a circulating airflow inside the humidifier, the humidifier including the heat exchanger in a single chamber humidifier dehumidifier,” in lines 6-10. The language used in this limitation causes confusion as to the actual identity of the recited “humidifier”.
In particular, this limitation describes “a humidifier… the humidifier including the heat exchanger in a single chamber humidifier dehumidifier”. From this limitation is unclear if the recited “humidifier” is a “single chamber humidifier dehumidifier”, if the recited humidifier is merely a component of the “single chamber humidifier dehumidifier” (i.e. a component thereof comprising the heat exchanger), or if the recited humidifier is a humidifier that happens to comprise a component of a “single chamber humidifier dehumidifier” (i.e. a heat exchanger of a “single chamber humidifier dehumidifier”).
It is Examiner’s understanding based on prosecution of parent Application 16/687,655 and Applicant’s specification, that Applicant intends for the claimed humidifier to be a “single chamber humidifier dehumidifier”. Therefore, for the purposes of examination, lines 6-10 of claim 10 have been interpreted as reciting --Injecting the preheated water through a nozzle fluidly coupled to an outlet of the heater into a single chamber humidifier dehumidifier thus creating water vapor in the single chamber humidifier dehumidifier, the water vapor having a water vapor temperature, wherein the nozzles inject the heated water into a circulating airflow inside the single chamber humidifier dehumidifier, and wherein the single chamber humidifier dehumidifier includes the heat exchanger--.
Applicant should amend lines 6-10 of claim 10 to clarify the scope of the single chamber humidifier dehumidifier as appropriate.
Claims 11 and 12 are rejected due to their dependency on indefinite claim 10.
Claim 12 recites the limitation "the second portion of potable water" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Presumably, Applicant intended for lines 3-4 of claim 12 to recite --condensing a second portion of the water vapor on one or more inner surfaces of the humidifier to form a second portion of potable water,-- so as to mirror lines 2-3 of claim 8, rather than merely reciting “condensing a second portion of the water vapor on one or more inner surfaces of the humidifier to,” as is presently the case.
For the purposes of Examination, claim 12 has been interpreted as reciting -- condensing a second portion of the water vapor on one or more inner surfaces of the humidifier to form a second portion of potable water,-- in lines 3-4.
Applicant should amend claim 12 to remedy this issue as appropriate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransmark (US 4,243,526) in view of Lowi et al. (US 3,860,492), hereafter referred to as Lowi, and Haynes (US 2012/0085635).
With regard to claim 1: Ransmark teaches a method of purifying water (abstract, Column 1 Lines 1-30), the method comprising:
Collecting water via line 8 (Figure 1, Column 2 Lines 1-22).
Sanitizing (desalinating/de-salting) the collected water (Figure 1, Column 2), the sanitizing of the collected water comprising:
Preheating the collected water in a heat exchanger (cooling element) 11 to output preheated water (Figure 1, Column 2).
Creating water vapor in a single chamber humidifier dehumidifier (sealed chamber) 1, the single chamber humidifier dehumidifier 1 including the heat exchanger 11, wherein creating the water vapor includes spraying the preheated water through a plurality of nozzles 14 fluidly coupled to the outlet of the heat exchanger 11 into a circulating airflow inside the single chamber humidifier dehumidifier (Figure 1, Column 2).
Wherein the one or more nozzles 14 are not electrically connected to an electrical power source, i.e. there is no teaching to the one or more nozzles 14 being electrically connected to an electrical power source.
In the alternative (i.e. in the event that the absence of any teaching regarding electrical connection of the nozzles fails to satisfy the claim language regarding the absence of an electrical connection), there is no teaching in Ransmark to the one or more nozzles 14 being electrically connected to an electrical power source. The fact Ransmark does not recite any teachings to the nozzles being electrically connected to an electrical power source would suggest to one of ordinary skill in the art that the nozzles are not connected to an electrical power source.
In the event that Ransmark does not anticipate the claim language regarding the absence of an electrical connection between the one or more nozzles 14 and an electrical power source, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ransmark by not electrically connecting the one or more nozzles 14 to an electrical power source, in order to obtain a predictably functional device that is consistent in scope with the disclosure of Ransmark, which does not teach electrically connecting the one or more nozzles to an electrical power source.
Cooling a first portion of the water vapor to cause the first portion of the water vapor to condense on an outer surface of the heat exchanger 11 to form a first portion of potable water (Figure 1, Column 2).
Collecting the first portion of the potable water in container 19 (Figure 1, Column 2).
And delivering the first portion of the potable water using line 20 (Figure 1, Column 2).
Ransmark is silent to heating the preheated water in a heater to produce a heated water having a temperature of between about 80 °C and 100 °C, wherein said heated water is fed from the heater to the one or more nozzles.
However, it is known in the art to include such heaters in cooperation with humidifier dehumidifier systems, including but not limited to single chamber humidifier dehumidifier systems. For example, Lowi teaches a method of purifying water (abstract), the method comprising: Collecting water via inlet pipe 12 (Figure 1, Columns 2 and 3); Sanitizing (desalinating) the collected water (Figure 1, Columns 2 and 3), wherein sanitizing the collected water includes: Preheating the collected water in a heat exchanger (condenser coils) 46 to output preheated water (Figure 1, Columns 2 and 3); Heating the preheated water in a heater (heat source) 56 to produce a heated water having a temperature of about 190 °F (~88 °C) (Figure 1, Columns 2 and 3); Creating a water vapor in a single chamber humidifier dehumidifier (insulated chamber) 42, the single chamber humidifier dehumidifier 42 including the heat exchanger 46, wherein creating the water vapor includes spraying the heated water through a plurality of nozzles (openings) 122 fluidly coupled to an outlet of the heater 56 into a circulating airflow inside the single chamber humidifier dehumidifier (Figure 1, Columns 2 and 3, Column 5 Lines 5-20); Cooling a first portion of the water vapor to cause the first portion of the water vapor to condense on an outer surface of the heat exchanger 46 to form a first portion of potable water (Figure 1, Columns 2 and 3); collecting the first portion of potable water in trap 94 (Figure 1, Columns 2 and 3); and delivering the first portion of the potable water via outlet pipe 98 (Figure 1, Columns 2 and 3). As discussed above, the heater 56 in Lowi is used to heat the preheated water to produce a heated water having a temperature of about 190 °F (~88 °C) (Figure 1, Columns 2 and 3). Said temperature of about 190 °F (~88 °C) is in the range of between about 80 °C and 100 °C. Lowi describes the temperature to which the water is heated (190 °F) as being slightly below boiling point. A person having ordinary skill in the art would recognize that heating the water to slightly below boiling point before converting it to water in the humidifier would be advantageous, as water (and liquid in general) is understood to evaporate more readily (i.e. easily and quickly) at temperatures closer to its boiling point.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ransmark in view of Lowi by adding to Ransmark a step of heating like that in Lowi, i.e. a step of heating the preheated water in a heater to produce a heated water having a temperature of 190 °F (88 °C), which is understood to be close to the boiling point of water, wherein the heated water is fed to the nozzles 14 in the humidifier 1 for subsequent creation of water vapor from said heated water, in order to obtain a method which advantageously further heats the preheated water to a temperature near its boiling point prior to converting said heated water to water vapor, thus allowing the heated water to evaporate more readily during conversion thereof to water vapor.
Modified Ransmark is silent to at least a portion of the heat energy input to the heated water being solar energy.
However, it is notoriously well known in the art to use solar energy to heat water prior to spray evaporation thereof. For example, Haynes teaches a method of purifying water (abstract), the method comprising: collecting water in inlet line 16, sanitizing the collected water, wherein sanitizing includes, preheating the collected water in heat exchanger 15 and heat exchanger (cooling coils) 28, heating the preheated water in a heater (external water heater source/solar collector field) 4, wherein at least a portion of heat energy input to heat the heated water is solar energy, and spraying the heated water into an evaporation chamber 1 via a plurality of nozzles 2 (Figure 1, Paragraphs [0083]-[0086]). Furthermore, use of solar energy as a source of heat is well understood to be advantageous. For example, a person having ordinary skill in the art would recognize that solar energy is renewable, clean, and can be used as an energy source when supply of a fuel would be difficult or inconvenient.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark in view of Haynes by using solar energy to provide at least some of the energy input for heating the preheated water into heated water in the heater, in order to obtain a method which advantageously harnesses solar energy to heat the water.
With regard to claim 2: It is understood that, during the operation of modified Ransmark, the circulating airflow will necessarily have a particular humidity at any given point in time, as well as a corresponding particular circulating rate (flow rate) at said point in time. Therefore, at any given point in time, the circulating airflow will necessarily have a humidity and a circulating rate (flow rate) correspond to the humidity at said point in time.
With regard to claim 6: In modified Ransmark, it is understood that the collected water necessarily has an ambient temperature (i.e. a temperature at which said water is at when collected).
Modified Ransmark is silent to preheating the collected water in the heat exchanger 11 including heating the water to a temperature about 20 °C greater than the ambient temperature of the water.
However, a person having ordinary skill in the art will recognize that temperature is a result effective variable in evaporation/distillation processes like the process of Ransmark. Specifically, a person having ordinary skill in the art will recognize that the right temperature conditions must exist for a liquid to be successfully and efficiently evaporated/distilled. Furthermore, it is notoriously well understood that water boils at a temperature of 100 °C (or lower temperatures at pressures lower than 1 atm). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark by optimizing the temperature to which the water is preheated within the heat exchanger 28, such that the water is preheated to a temperature about 20 °C higher than its ambient temperature, in order to preheat the water to a suitable temperature for later evaporation after further heating.
With regard to claim 7: In modified Ransmark, a fan 3 circulates the airflow along the outer surface of the heat exchanger (Ransmark: Figure 1, Column 2).
With regard to claim 8: Modified Ransmark does not explicitly teach condensing a second portion of the water on one or more inner surfaces of the humidifier to form a second portion of the potable water, collecting the second portion of the potable water, and delivering the second portion of the potable water. However, Ransmark does teach placing an additional cooling element 30 next to the heat exchanger 11 and providing additional cooling using said cooling element 30 (Ransmark: Figure 1, Column 2). The outer surfaces of said cooling element 30 represent one or more inner surfaces of the humidifier 1, i.e. said cooling element is part of the humidifier 1, and the surfaces of said cooling element are inside the humidifier 1, and therefore, are inner surfaces of said humidifier (Ransmark: Figure 1, Column 2). Notably, said cooling element 30 is depicted as being positioned over top of the container 19, said container 19 being the container which collects condensed water from the heat exchanger 11 (Ransmark: Figure 1, Column 2). It is understood that, by providing additional cooling to the circulating air, said cooling element 30 will necessarily condense a second portion of potable water. Furthermore, because said cooling element 30 is positioned over top of the container 19, the second portion of potable water will necessarily drop from the cooling element 30, be collected alongside the first portion of the potable water in container 19, and supplied alongside the first portion of the potable water via line 20.
In the unlikely alternative, Ransmark’s teachings regarding the cooling element 30 would suggest to one of ordinary skill in the art that said cooling element 30 could be provided as an additional condenser, wherein the surfaces of said additional condenser (which are inner surfaces of the humidifier) serve to condense a second portion of the water vapor thereon to form a second portion of potable water, and such that said second portion of potable water is collected by the container 19 and delivered via line 20.
If it were not already the case in modified Ransmark, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark by utilizing the cooling element 30 as an additional condenser, so that the method of modified Ransmark were to comprise steps of: condensing a second portion of the water vapor on one or more inner surfaces of the humidifier (i.e. the surfaces of said cooling element 30) so as to form a second portion of potable water, collecting the second portion of potable water in container 19, and delivering the second portion of potable water via line 20, in order to obtain a method which advantageously condenses additional water from the circulating airflow.
With regard to claim 9: Modified Ransmark further comprises collecting a third portion of water on an inner surface of the humidifier (drip catcher) 16, collecting the third portion of water in a bottom portion of the humidifier 1, i.e. in collecting vessel 17, and discharging the third portion of water via line 18 (Figure 1, Column 2 Lines 1-22).
Modified Ransmark does not explicitly teach that the third portion of water comprises a third portion of water vapor that has been condensed on one or more inner surfaces of the humidifier. However, it is understood that at least a small portion of the water vapor will condense as it comes into contact with the drip catcher. Said condensation is understood to occur at least as a result of heat exchange between the surface of the drip catcher and said water vapor and/or as a result of heat exchange between unevaporated water collected on the drip catcher and the water vapor.
Modified Ransmark is silent to the third portion of the water being returned to the collected water in order to increase the temperature of the collected water. 
However, it is known in the art to return such “third portions” of water from humidifier dehumidifier systems to the collected water. For example, Lowi teaches returning a “third portion” of collected water from the single chamber humidifier dehumidifier 42 to the collected water in tank 14 via pipe 76 (Figure 1, Column 2 Lines 29-50, Column 3 lines 9-16). Although it is not explicitly taught, it is understood that, by returning said “third portion” of collected water to the collected water in tank 14, said third portion of water (which is clearly at a higher temperature than the collected water after having passed through the humidifier dehumidifier) will heat the collected water in the tank with the energy contained therein. Such step of returning of the third portion of water to the collected water to heat the collected water would be recognized by one of ordinary skill in the art as being advantageous, as such a step allows for heat from the third portion to be recycled to the collected water, whereas said heat would otherwise be lost upon discharge of the third portion of water.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark in view of Lowi by adding a step of returning the third portion of water to the collected water in order to increase the temperature of the collected water, in order to recycle heat in the third portion of water which would otherwise be lost upon discharge of the third portion of water. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransmark in view of Lowi and Haynes, as applied to claim 1 above, and in further view of Zuccolotto (US 3,896,005).
With regard to claim 3: Modified Ransmark is silent to filtering the collected water to remove particulate matter in a first filter stage. 
Zuccolotto teaches a filtering and debris removing device for filtering and removing debris from feed water for a water purification plant (abstract, Column 3 Lines 10-22). A person having ordinary skill in the art would recognize that it would be undesirable for a debris to enter a water purification device like that of Ransmark, as said debris could lead to fouling, clogging, jamming, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark in view of Zuccolotto by adding a step of filtering the collected water in a first filter stage to remove particulate matter, in order to prevent said particulate matter from causing fouling, clogging, jamming, etc.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransmark in view of Lowi, Haynes, and Zuccolotto, as applied to claim 3 above, and in further view of Lovrich (US 3,775,257).
With regard to claim 4: Modified Ransmark is silent to delivering the first portion of potable water including filtering the potable water through a second stage filter.
Lovrich teaches a method of purifying water (abstract), the method comprising: Condensing a first portion of the water vapor on an outer surface of the heat exchanger 18b to form a first portion of potable water (Figures 1 and 2, Column 1 Lines 40-68, Column 2 Lines 27-37, Column 3 Lines 40-67); Collecting the first portion of the potable water via gutter 3 (Figures 1 and 2, Column 1 Lines 40-68, Column 2 Lines 27-37, Column 3 Lines 40-67); And delivering the first portion of the potable water to reservoir tank 25 (Figures 1 and 2, Column 1 Lines 40-68, Column 2 Lines 27-37, Column 3 Lines 40-67), wherein delivering the first portion of the potable water to the reservoir tank 25 includes filtering the potable water through a filter (filter bed) 26 (Lovrich: Figures 1 and 2, Column 1 Lines 40-68, Column 2 Lines 27-37, Column 3 Lines 40-67). A person having ordinary skill in the art would recognize that such a filter would advantageously remove solid particulate matter from the potable water.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark in view of Lovrich by adding a second stage filter to the device of Ransmark, i.e. such that the step of delivering the first portion of potable water includes filtering the potable water through said second stage filter, in order to remove solid particulate matter from the potable water.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransmark in view of Lowi and Haynes, as applied to claim 1 above, and in further view of Pirone (US 5,720,856).
With regard to claim 5: Modified Ransmark is silent to a step of adding a mineral to the first portion of potable water.
Pirone teaches a method of producing a beverage by distilling an aqueous influent (abstract), the method comprising forming a potable water (distillate) and adding a mineral additive to said potable water in order to remineralize said potable water and form a beverage (Column 1 Lines 39-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark in view of Pirone by adding a step of adding a mineral to the first portion of potable water, in order to remineralize said potable water and form a beverage. 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransmark in view of Lowi, Haynes, and Roch et al. (US 2015/0047963), hereafter referred to as Roch.
With regard to claim 10: Ransmark teaches a method of purifying water (abstract, Column 1 Lines 1-30), the method comprising:
Collecting water via line 8 (Figure 1, Column 2 Lines 1-22).
Preheating the collected water in a heat exchanger (cooling element) 11 to output preheated water (Figure 1, Column 2). It is understood that the preheated water will necessarily have a preheated water temperature. 
Injecting the preheated water through a plurality of nozzles 14 fluidly coupled to an outlet of the heat exchanger 11 into a single chamber humidifier dehumidifier (sealed chamber) 1 thus creating water vapor in the single chamber humidifier dehumidifier, wherein the nozzles inject the heated water into a circulating airflow inside the single chamber humidifier dehumidifier the single chamber humidifier dehumidifier 1 including the heat exchanger 11, wherein creating the water vapor includes spraying the preheated water through a plurality of nozzles 14 fluidly coupled to the outlet of the heat exchanger 11 into a circulating airflow inside the single chamber humidifier dehumidifier (Figure 1, Column 2). It is understood that the water vapor will necessarily have a water vapor temperature.
Circulating the water vapor through the humidifier 1 with a fan 3 (Figure 1, Column 2). It is understood that the fan has a circulating rate. 
It is understood that, at any given point in time, the water vapor will necessarily have a temperature. Likewise, at any given point in time, the outer surfaces of the heat exchanger 11 will have temperatures different than (i.e. lower than) the water vapor temperature at said point in time. Thus, it is understood, that at any given point in time there is a difference between the water vapor temperature and a temperature of an outer surface of the heat exchanger. As discussed above, the fan has a circulating rate. At any given point in time, said circulating rate will be a particular circulating rate. A person having an understanding of heat transfer will recognize that the circulating rate of the fan will have an effect on the rate of heat transfer between the water vapor and the outer surface of the heat exchanger. This is due to the fact that fluids which are flowing more quickly will convectively transfer heat to/from a surface more quickly in comparison to fluids flowing more slowly. The rate at which heat transfer occurs between the water vapor and the surface of the heat exchanger necessarily has an effect on the temperature of each of the water vapor and the surface of the heat exchanger. Thus, it is understood that the temperature difference between the water vapor and the surface of the heat exchanger is intrinsically linked to the circulating rate of the fan. In other words, the circulating rate of the fan necessarily corresponds to a difference between the water vapor temperature and a temperature of an outer surface of the heat exchanger, as said difference is necessarily determined at least in part by the circulating rate of the fan. 
Cooling a first portion of the water vapor to cause the first portion of the water vapor to condense on an outer surface of the heat exchanger 11 to form a first portion of potable water (Figure 1, Column 2).
Collecting the first portion of the potable water in container 19 (Figure 1, Column 2).
And delivering the first portion of the potable water using line 20 (Figure 1, Column 2).
Ransmark is silent to heating the preheated water in a heater to a heated water temperature at least 10 degrees greater than the preheated water temperature, wherein said heated water is fed from the heater to the plurality of nozzles.
However, it is known in the art to include such heaters in cooperation with humidifier dehumidifier systems, including but not limited to single chamber humidifier dehumidifier systems. For example, Lowi teaches a method of purifying water (abstract), the method comprising: Collecting water via inlet pipe 12 (Figure 1, Columns 2 and 3); Preheating the collected water in a heat exchanger (condenser coils) 46 to output preheated water having a preheated water temperature of, for example (i.e. in “the first example”) 110 °F (Figures 1 and 6, Columns 2 and 3, Column 6 Lines 20-35); Heating the preheated water in a heater (heat source) 56 to heated water temperature of, for example (i.e. in “the first example”) a temperature of 170 °F, which is 60 °F (about 16 °C) higher than the preheated water temperature (i.e. the temperature at which the water leaves the heat exchanger [the condenser coils]) of 110 °F in said same example (Figures 1 and 6, Columns 2 and 3, Column 6 Lines 20-35); Injecting the preheated water through a plurality of nozzles 122 fluidly coupled to an outlet of the heater 56 into a single chamber humidifier dehumidifier (insulated chamber) 42 thus creating water vapor in the single chamber humidifier dehumidifier 42, wherein the nozzles 122 inject the heated water into a circulating airflow inside the single chamber humidifier dehumidifier 42, and wherein the single chamber humidifier dehumidifier includes the heat exchanger 46 (Figure 1, Columns 2 and 3, Column 5 Lines 5-20); [Note: it is understood that the water vapor necessarily has a water vapor temperature]; Circulating the water vapor through the humidifier with a fan a fan (tangential blower) 108 (Figure 1, Column 3 Line 45-Column 4 line 16); cooling a first portion of the water vapor to cause the first portion of the water vapor to condense on an outer surface of the heat exchanger 46 to form a first portion of potable water (Figure 1, Columns 2 and 3); collecting the first portion of potable water in trap 94 (Figure 1, Columns 2 and 3); and delivering the first portion of the potable water via outlet pipe 98 (Figure 1, Columns 2 and 3). As discussed above, the heater 56 in Lowi is used to heat the preheated water to produce a heated water having a heated water temperature, wherein in at least one example, the heated water temperature is about 16 degrees C higher than the preheated water temperature (Figure 1, Columns 2 and 3). S Lowi describes the temperature to which the water is heated by heater as being slightly below boiling point (Column 2 Lines 63-68). A person having ordinary skill in the art would recognize that heating the water to slightly below boiling point before converting it to water in the humidifier would be advantageous, as water (and liquid in general) is understood to evaporate more readily (i.e. easily and quickly) at temperatures closer to its boiling point.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ransmark in view of Lowi by adding to Ransmark a step of heating like that in Lowi, i.e. a step of heating the preheated water in a heater to produce a heated water having a temperature at least 10 degrees C higher than the preheated water temperature (e.g. about 16 °C higher than the preheated water temperature), and wherein the heated water temperature is close to the boiling point of water, wherein the heated water is fed to the nozzles 14 in the humidifier 1 for subsequent creation of water vapor from said heated water, in order to obtain a method which advantageously further heats the preheated water to a temperature near its boiling point prior to converting said heated water to water vapor, thus allowing the heated water to evaporate more readily during conversion thereof to water vapor.
Modified Ransmark is silent to the heater being a solar water heater.
However, it is notoriously well known in the art to use solar water heaters to heat water prior to spray evaporation thereof. For example, Haynes teaches a method of purifying water (abstract), the method comprising: collecting water in inlet line 16, sanitizing the collected water, wherein sanitizing includes, preheating the collected water in heat exchanger 15 and heat exchanger (cooling coils) 28, heating the preheated water in a solar water heater (external water heater source/solar collector field) 4, and spraying the heated water into an evaporation chamber 1 via a plurality of nozzles 2 (Figure 1, Paragraphs [0083]-[0086]). Furthermore, use of solar energy as a source of heat is well understood to be advantageous. For example, a person having ordinary skill in the art would recognize that solar energy is renewable, clean, and can be used as an energy source when supply of a fuel would be difficult or inconvenient.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark in view of Haynes by using a solar water heater as the heater, in order to obtain a method which advantageously harnesses solar energy to heat the water.
Ransmark does not explicitly teach that the fan 3 is a variable speed fan.
However, the use of variable speed fans in humidifier dehumidifier devices is known in the art. For example, Roch teaches a humidifier dehumidifier (abstract). Roch suggests varying (controlling) fan speed to finely tune the air temperature within the device, and to, by controlling the air temperature, control the temperature of condensing heat exchangers in the device (paragraph [0064]). A person having ordinary skill in the art would recognize that a variable speed fan would be needed to control air and condenser temperature by controlling air speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark in view of Roch by replacing the fan in Ransmark with a variable speed fan in order to obtain a method wherein the condenser temperature (i.e. the temperature of the heat exchanger 11) and the temperature of the circulating air can be controlled by varying the fan speed.
In modified Ransmark, it is understood that the circulating rate of the variable speed fan can be altered by varying the speed of the fan. As discussed in detail above, the circulating rate of the fan necessarily corresponds to a difference between water vapor temperature and a temperature of an outer surface of the heat exchanger. Examiner notes that Roch’s teachings regarding the use of fan speed to control air and condenser temperature further support the earlier conclusion that the circulating rate of the fan necessarily corresponds to a difference between water vapor temperature and a temperature of an outer surface of the heat exchanger.
With regard to claim 11: It is understood that, during the operation of modified Ransmark, the circulating airflow will necessarily have a particular humidity at any given point in time, as well as a corresponding particular circulating rate (flow rate) at said point in time. Therefore, at any given point in time, the circulating airflow will necessarily have a humidity and a circulating rate (flow rate) correspond to the humidity at said point in time.
With regard to claim 12: Modified Ransmark does not explicitly teach condensing a second portion of the water on one or more inner surfaces of the humidifier to form a second portion of the potable water, collecting the second portion of the potable water, and delivering the second portion of the potable water. However, Ransmark does teach placing an additional cooling element 30 next to the heat exchanger 11 and providing additional cooling using said cooling element 30 (Ransmark: Figure 1, Column 2). The outer surfaces of said cooling element 30 represent one or more inner surfaces of the humidifier 1, i.e. said cooling element is part of the humidifier 1, and the surfaces of said cooling element are inside the humidifier 1, and therefore, are inner surfaces of said humidifier (Ransmark: Figure 1, Column 2). Notably, said cooling element 30 is depicted as being positioned over top of the container 19, said container 19 being the container which collects condensed water from the heat exchanger 11 (Ransmark: Figure 1, Column 2). It is understood that, by providing additional cooling to the circulating air, said cooling element 30 will necessarily condense a second portion of potable water. Furthermore, because said cooling element 30 is positioned over top of the container 19, the second portion of potable water will necessarily drop from the cooling element 30, be collected alongside the first portion of the potable water in container 19, and supplied alongside the first portion of the potable water via line 20.
In the unlikely alternative, Ransmark’s teachings regarding the cooling element 30 would suggest to one of ordinary skill in the art that said cooling element 30 could be provided as an additional condenser, wherein the surfaces of said additional condenser (which are inner surfaces of the humidifier) serve to condense a second portion of the water vapor thereon to form a second portion of potable water, and such that said second portion of potable water is collected by the container 19 and delivered via line 20.
If it were not already the case in modified Ransmark, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark by utilizing the cooling element 30 as an additional condenser, so that the method of modified Ransmark were to comprise steps of: condensing a second portion of the water vapor on one or more inner surfaces of the humidifier (i.e. the surfaces of said cooling element 30) so as to form a second portion of potable water, collecting the second portion of potable water in container 19, and delivering the second portion of potable water via line 20, in order to obtain a method which advantageously condenses additional water from the circulating airflow.
Modified Ransmark further comprises collecting a third portion of water on an inner surface of the humidifier (drip catcher) 16, collecting the third portion of water in a bottom portion of the humidifier 1, i.e. in collecting vessel 17, and discharging the third portion of water via line 18 (Ransmark: Figure 1, Column 2 Lines 1-22).
Modified Ransmark does not explicitly teach that the third portion of water comprises a third portion of water vapor that has been condensed on one or more inner surfaces of the humidifier. However, it is understood that at least a small portion of the water vapor will condense as it comes into contact with the drip catcher. Said condensation is understood to occur at least as a result of heat exchange between the surface of the drip catcher and said water vapor and/or as a result of heat exchange between unevaporated water collected on the drip catcher and the water vapor.
Modified Ransmark is silent to the third portion of the water being returned to the collected water in order to increase the temperature of the collected water. 
However, it is known in the art to return such “third portions” of water from humidifier dehumidifier systems to the collected water. For example, Lowi teaches returning a “third portion” of collected water from the single chamber humidifier dehumidifier 42 to the collected water in tank 14 via pipe 76 (Figure 1, Column 2 Lines 29-50, Column 3 lines 9-16). Although it is not explicitly taught, it is understood that, by returning said “third portion” of collected water to the collected water in tank 14, said third portion of water (which is clearly at a higher temperature than the collected water after having passed through the humidifier dehumidifier) will heat the collected water in the tank with the energy contained therein. Such step of returning of the third portion of water to the collected water to heat the collected water would be recognized by one of ordinary skill in the art as being advantageous, as such a step allows for heat from the third portion to be recycled to the collected water, whereas said heat would otherwise be lost upon discharge of the third portion of water.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ransmark in view of Lowi by adding a step of returning the third portion of water to the collected water in order to increase the temperature of the collected water, in order to recycle heat in the third portion of water which would otherwise be lost upon discharge of the third portion of water. 

Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowi in view of Haynes. 
With regard to claim 1: Lowi teaches a method of purifying water (abstract), the method comprising: 
Collecting water via inlet pipe 12 (Figure 1, Columns 2 and 3); 
Sanitizing (desalinating) the collected water (Figure 1, Columns 2 and 3), wherein sanitizing the collected water includes: 
Preheating the collected water in a heat exchanger (condenser coils) 46 to output preheated water (Figure 1, Columns 2 and 3); 
Heating the preheated water in a heater (heat source) 56 to produce a heated water having a temperature of about 190 °F (~88 °C) (Figure 1, Columns 2 and 3); 
Creating water vapor in a single chamber humidifier dehumidifier (insulated chamber) 42, the single chamber humidifier dehumidifier 42 including the heat exchanger 46, wherein creating the water vapor includes spraying the heated water through a plurality of nozzles (openings) 122 fluidly coupled to an outlet of the heater 56 into a circulating airflow inside the single chamber humidifier dehumidifier (Figures 1 and 2, Columns 2 and 3, Column 5 Lines 5-20);
Wherein the nozzles 122 are not electrically connected to an electrical power source, i.e. there is no teaching to the nozzles 122 being electrically connected to an electrical power source.
In the alternative (i.e. in the event that the absence of any teaching regarding electrical connection of the nozzles fails to satisfy the claim language regarding the absence of an electrical connection), there is no teaching in Lowi to the one or more nozzles 122 being electrically connected to an electrical power source. The fact Lowi does not recite any teachings to the nozzles being electrically connected to an electrical power source would suggest to one of ordinary skill in the art that the nozzles are not connected to an electrical power source.
In the event that Lowi does not anticipate the claim language regarding the absence of an electrical connection between the one or more nozzles 122 and an electrical power source, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lowi by not electrically connecting the one or more nozzles 122 to an electrical power source, in order to obtain a predictably functional device that is consistent in scope with the disclosure of Lowi, which does not teach electrically connecting the one or more nozzles to an electrical power source.
Cooling a first portion of the water vapor to cause the first portion of the water vapor to condense on an outer surface of the heat exchanger 46 to form a first portion of potable water (Figure 1, Columns 2 and 3); 
Collecting the first portion of potable water in trap 94 (Figure 1, Columns 2 and 3);
And delivering the first portion of the potable water via outlet pipe 98 (Figure 1, Columns 2 and 3). 
Lowi is silent to at least a portion of the heat energy input to the heated water being solar energy.
However, it is notoriously well known in the art to use solar energy to heat water prior to spray evaporation thereof. For example, Haynes teaches a method of purifying water (abstract), the method comprising: collecting water in inlet line 16, sanitizing the collected water, wherein sanitizing includes, preheating the collected water in heat exchanger 15 and heat exchanger (cooling coils) 28, heating the preheated water in a heater (external water heater source/solar collector field) 4, wherein at least a portion of heat energy input to heat the heated water is solar energy, and spraying the heated water into an evaporation chamber 1 via a plurality of nozzles 2 (Figure 1, Paragraphs [0083]-[0086]). Furthermore, use of solar energy as a source of heat is well understood to be advantageous. For example, a person having ordinary skill in the art would recognize that solar energy is renewable, clean, and can be used as an energy source when supply of a fuel would be difficult or inconvenient.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lowi in view of Haynes by using solar energy to provide at least some of the energy input for heating the preheated water into heated water in the heater, in order to obtain a method which advantageously harnesses solar energy to heat the water.
With regard to claim 2: It is understood that, during the operation of modified Lowi, the circulating airflow will necessarily have a particular humidity at any given point in time, as well as a corresponding particular circulating rate (flow rate) at said point in time. Therefore, at any given point in time, the circulating airflow will necessarily have a humidity and a circulating rate (flow rate) correspond to the humidity at said point in time.
With regard to claim 6: In modified Lowi, it is understood that the collected water necessarily has an ambient temperature (i.e. a temperature at which said water is at when collected).
Modified Ransmark is silent to preheating the collected water in the heat exchanger 46 including heating the water to a temperature about 20 °C greater than the ambient temperature of the water.
However, a person having ordinary skill in the art will recognize that temperature is a result effective variable in evaporation/distillation processes like the process of Lowi. Specifically, a person having ordinary skill in the art will recognize that the right temperature conditions must exist for a liquid to be successfully and efficiently evaporated/distilled. Furthermore, it is notoriously well understood that water boils at a temperature of 100 °C (or lower temperatures at pressures lower than 1 atm). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowi by optimizing the temperature to which the water is preheated within the heat exchanger 46, such that the water is preheated to a temperature about 20 °C higher than its ambient temperature, in order to preheat the water to a suitable temperature for later evaporation after further heating.
With regard to claim 7: In modified Lowi, a fan (tangential blower) 108 circulates the airflow along the outer surface of the heat exchanger 46 (Figure 1, Column 3 Line 45-Column 4 line 16). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowi in view of Haynes, as applied to claim 1 above, and in further view of Zuccolotto.
With regard to claim 3: Modified Lowi is silent to filtering the collected water to remove particulate matter in a first filter stage. 
Zuccolotto teaches a filtering and debris removing device for filtering and removing debris from feed water for a water purification plant (abstract, Column 3 Lines 10-22). A person having ordinary skill in the art would recognize that it would be undesirable for a debris to enter a water purification device like that of Lowi, as said debris could lead to fouling, clogging, jamming, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowi in view of Zuccolotto by adding a step of filtering the collected water in a first filter stage to remove particulate matter, in order to prevent said particulate matter from causing fouling, clogging, jamming, etc.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowi in view of Haynes and Zuccolotto, as applied to claim 3 above, and in further view of Lovrich.
With regard to claim 4: Modified Lowi is silent to delivering the first portion of potable water including filtering the potable water through a second stage filter.
Lovrich teaches a method of purifying water (abstract), the method comprising: Condensing a first portion of the water vapor on an outer surface of the heat exchanger 18b to form a first portion of potable water (Figures 1 and 2, Column 1 Lines 40-68, Column 2 Lines 27-37, Column 3 Lines 40-67); Collecting the first portion of the potable water via gutter 3 (Figures 1 and 2, Column 1 Lines 40-68, Column 2 Lines 27-37, Column 3 Lines 40-67); And delivering the first portion of the potable water to reservoir tank 25 (Figures 1 and 2, Column 1 Lines 40-68, Column 2 Lines 27-37, Column 3 Lines 40-67), wherein delivering the first portion of the potable water to the reservoir tank 25 includes filtering the potable water through a filter (filter bed) 26 (Lovrich: Figures 1 and 2, Column 1 Lines 40-68, Column 2 Lines 27-37, Column 3 Lines 40-67). A person having ordinary skill in the art would recognize that such a filter would advantageously remove solid particulate matter from the potable water.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowi in view of Lovrich by adding a second stage filter to the device of Ransmark, i.e. such that the step of delivering the first portion of potable water includes filtering the potable water through said second stage filter, in order to remove solid particulate matter from the potable water.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowi in view of Haynes, as applied to claim 1 above, and in further view of Pirone.
With regard to claim 5: Modified Lowi is silent to a step of adding a mineral to the first portion of potable water.
Pirone teaches a method of producing a beverage by distilling an aqueous influent (abstract), the method comprising forming a potable water (distillate) and adding a mineral additive to said potable water in order to remineralize said potable water and form a beverage (Column 1 Lines 39-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowi in view of Pirone by adding a step of adding a mineral to the first portion of potable water, in order to remineralize said potable water and form a beverage.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowi in view of Haynes, as applied to claim 1 above, and in further view of Ransmark. 
 With regard to claim 8: Modified Lowi is does not explicitly teach condensing a second portion of the water vapor on one or more inner surfaces of the humidifier to form a second portion of potable water; collecting the second portion of potable water; and delivering the second portion of potable water. However, Examiner contends that such steps will necessarily occur in Lowi as a result of some water vapor (perhaps only a small amount) condensing on walls 44 and 43, i.e. due to impact and heat exchange therewith, and the resultant condensate falling down said walls to be subsequently collected by trap 94 and then delivered by outlet pipe 98.
Regardless, said steps are taught, or at least suggested, by Ransmark. Specifically, Ransmark teaches placing an additional cooling element 30 next to the heat exchanger 11 and providing additional cooling using said cooling element 30 (Ransmark: Figure 1, Column 2). The outer surfaces of said cooling element 30 represent one or more inner surfaces of the humidifier 1, i.e. said cooling element is part of the humidifier 1, and the surfaces of said cooling element are inside the humidifier 1, and therefore, are inner surfaces of said humidifier (Ransmark: Figure 1, Column 2). Notably, said cooling element 30 is depicted as being positioned over top of the container 19, said container 19 being the container which collects condensed water from the heat exchanger 11 (Ransmark: Figure 1, Column 2). It is understood that, by providing additional cooling to the circulating air, said cooling element 30 will necessarily condense a second portion of potable water. Furthermore, because said cooling element 30 is positioned over top of the container 19, the second portion of potable water will necessarily drop from the cooling element 30, be collected alongside the first portion of the potable water in container 19, and supplied alongside the first portion of the potable water via line 20.
In the unlikely alternative, Ransmark’s teachings regarding the cooling element 30 would suggest to one of ordinary skill in the art that said cooling element 30 could be provided as an additional condenser, wherein the surfaces of said additional condenser (which are inner surfaces of the humidifier) serve to condense a second portion of the water vapor thereon to form a second portion of potable water, and such that said second portion of potable water is collected by the container 19 and delivered via line 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowi in view of Ransmark by utilizing adding a second cooling element to function as an additional condenser (i.e. in addition to condenser 46), so that the method of modified Lowi were to comprise steps of: condensing a second portion of the water vapor on one or more inner surfaces of the humidifier (i.e. the surfaces of said second cooling element) so as to form a second portion of potable water, collecting the second portion of potable water in trap 94, and delivering the second portion of potable water via pipe 98, in order to obtain a method which advantageously condenses additional water from the circulating airflow.
With regard to claim 9: Modified Lowi includes steps of collecting a third portion of water on at least one inner surface (netting) 68 of the humidifier 42, collecting the third portion of water in a bottom portion (sump) 74 of the humidifier 42, and returning a third portion of collected water from the single chamber humidifier dehumidifier 42 to the collected water in tank 14 via pipe 76 (Figure 1, Column 2,, Column 3). Although it is not explicitly taught, it is understood that, by returning said third portion of collected water to the collected water in tank 14, said third portion of water (which is clearly at a higher temperature than the collected water after having passed through the humidifier dehumidifier) will heat the collected water in the tank with the energy contained therein.
Modified Lowi does not explicitly teach that the third portion of water comprises a third portion of water vapor that has been condensed on one or more inner surfaces of the humidifier. However, it is understood that at least a small portion of the water vapor will condense as it comes into contact with the netting. Said condensation is understood to occur at least as a result of heat exchange between the surface of the netting 68 and said water vapor and/or as a result of heat exchange between unevaporated water in/on the netting and the water vapor.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowi in view of Haynes and Roch. 
With regard to claim 10: Lowi teaches a method of purifying water (abstract), the method comprising: 
Collecting water via inlet pipe 12 (Figure 1, Columns 2 and 3).
Preheating the collected water in a heat exchanger (condenser coils) 46 to output preheated water having a preheated water temperature of, for example (i.e. in “the first example”) 110 °F (Figures 1 and 6, Columns 2 and 3, Column 6 Lines 20-35).
Heating the preheated water in a heater (heat source) 56 to heated water temperature of, for example (i.e. in “the first example”) a temperature of 170 °F, which is 60 °F (about 16 °C) higher than the preheated water temperature (i.e. the temperature at which the water leaves the heat exchanger [the condenser coils]) of 110 °F in said same example (Figures 1 and 6, Columns 2 and 3, Column 6 Lines 20-35).
Injecting the preheated water through a plurality of nozzles 122 fluidly coupled to an outlet of the heater 56 into a single chamber humidifier dehumidifier (insulated chamber) 42 thus creating water vapor in the single chamber humidifier dehumidifier 42, wherein the nozzles 122 inject the heated water into a circulating airflow inside the single chamber humidifier dehumidifier 42, and wherein the single chamber humidifier dehumidifier includes the heat exchanger 46 (Figure 1, Columns 2 and 3, Column 5 Lines 5-20). It is understood that the water vapor necessarily has a water vapor temperature.
Circulating the water vapor through the humidifier with a fan a fan (tangential blower) 108 (Figure 1, Column 3 Line 45-Column 4 line 16). It is understood that the fan has a circulating rate. 
It is understood that, at any given point in time, the water vapor will necessarily have a temperature. Likewise, at any given point in time, the outer surfaces of the heat exchanger 46 will have temperatures different than (i.e. lower than) the water vapor temperature at said point in time. Thus, it is understood, that at any given point in time there is a difference between the water vapor temperature and a temperature of an outer surface of the heat exchanger. As discussed above, the fan has a circulating rate. At any given point in time, said circulating rate will be a particular circulating rate. A person having an understanding of heat transfer will recognize that the circulating rate of the fan will have an effect on the rate of heat transfer between the water vapor and the outer surface of the heat exchanger. This is due to the fact that fluids which are flowing more quickly will convectively transfer heat to/from a surface more quickly in comparison to fluids flowing more slowly. The rate at which heat transfer occurs between the water vapor and the surface of the heat exchanger necessarily has an effect on the temperature of each of the water vapor and the surface of the heat exchanger. Thus, it is understood that the temperature difference between the water vapor and the surface of the heat exchanger is intrinsically linked to the circulating rate of the fan. In other words, the circulating rate of the fan necessarily corresponds to a difference between the water vapor temperature and a temperature of an outer surface of the heat exchanger, as said difference is necessarily determined at least in part by the circulating rate of the fan. 
Cooling a first portion of the water vapor to cause the first portion of the water vapor to condense on an outer surface of the heat exchanger 46 to form a first portion of potable water (Figure 1, Columns 2 and 3); 
Collecting the first portion of potable water in trap 94 (Figure 1, Columns 2 and 3); 
And delivering the first portion of the potable water via outlet pipe 98 (Figure 1, Columns 2 and 3). 
Lowi is silent to the heater 56 being a solar heater.
However, it is notoriously well known in the art to use solar energy to heat water prior to spray evaporation thereof. For example, Haynes teaches a method of purifying water (abstract), the method comprising: collecting water in inlet line 16, sanitizing the collected water, wherein sanitizing includes, preheating the collected water in heat exchanger 15 and heat exchanger (cooling coils) 28, heating the preheated water in a heater (external water heater source/solar collector field) 4, wherein at least a portion of heat energy input to heat the heated water is solar energy, and spraying the heated water into an evaporation chamber 1 via a plurality of nozzles 2 (Figure 1, Paragraphs [0083]-[0086]). Furthermore, use of solar energy as a source of heat is well understood to be advantageous. For example, a person having ordinary skill in the art would recognize that solar energy is renewable, clean, and can be used as an energy source when supply of a fuel would be difficult or inconvenient.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lowi in view of Haynes by replacing the heater with a solar heater, in order to obtain a method which advantageously harnesses solar energy to heat the water.
Modified Lowi does not explicitly teach that the fan 108 is a variable speed fan.
However, the use of variable speed fans in humidifier dehumidifier devices is known in the art. For example, Roch teaches a humidifier dehumidifier (abstract). Roch suggests varying (controlling) fan speed to finely tune the air temperature within the device, and to, by controlling the air temperature, control the temperature of condensing heat exchangers in the device (paragraph [0064]). A person having ordinary skill in the art would recognize that a variable speed fan would be needed to control air and condenser temperature by controlling air speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowi in view of Roch by replacing the fan in Lowi with a variable speed fan in order to obtain a method wherein the condenser temperature (i.e. the temperature of the heat exchanger 46) and the temperature of the circulating air can be controlled by varying the fan speed.
In modified Lowi, it is understood that the circulating rate of the variable speed fan can be altered by varying the speed of the fan. As discussed in detail above, the circulating rate of the fan necessarily corresponds to a difference between water vapor temperature and a temperature of an outer surface of the heat exchanger. Examiner notes that Roch’s teachings regarding the use of fan speed to control air and condenser temperature further support the earlier conclusion that the circulating rate of the fan necessarily corresponds to a difference between water vapor temperature and a temperature of an outer surface of the heat exchanger.
With regard to claim 11: It is understood that, during the operation of modified Lowi, the circulating airflow will necessarily have a particular humidity at any given point in time, as well as a corresponding particular circulating rate (flow rate) at said point in time. Therefore, at any given point in time, the circulating airflow will necessarily have a humidity and a circulating rate (flow rate) correspond to the humidity at said point in time.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowi in view of Haynes and Roch, as applied to claim 10 above, and in further view of Ransmark. 
With regard to claim 12: Modified Lowi is does not explicitly teach condensing a second portion of the water vapor on one or more inner surfaces of the humidifier to form a second portion of potable water; collecting the second portion of potable water; and delivering the second portion of potable water. However, Examiner contends that such steps will necessarily occur in Lowi as a result of some water vapor (perhaps only a small amount) condensing on walls 44 and 43, i.e. due to impact and heat exchange therewith, and the resultant condensate falling down said walls to be subsequently collected by trap 94 and then delivered by outlet pipe 98.
Regardless, said steps are taught, or at least suggested, by Ransmark. Specifically, Ransmark teaches placing an additional cooling element 30 next to the heat exchanger 11 and providing additional cooling using said cooling element 30 (Ransmark: Figure 1, Column 2). The outer surfaces of said cooling element 30 represent one or more inner surfaces of the humidifier 1, i.e. said cooling element is part of the humidifier 1, and the surfaces of said cooling element are inside the humidifier 1, and therefore, are inner surfaces of said humidifier (Ransmark: Figure 1, Column 2). Notably, said cooling element 30 is depicted as being positioned over top of the container 19, said container 19 being the container which collects condensed water from the heat exchanger 11 (Ransmark: Figure 1, Column 2). It is understood that, by providing additional cooling to the circulating air, said cooling element 30 will necessarily condense a second portion of potable water. Furthermore, because said cooling element 30 is positioned over top of the container 19, the second portion of potable water will necessarily drop from the cooling element 30, be collected alongside the first portion of the potable water in container 19, and supplied alongside the first portion of the potable water via line 20.
In the unlikely alternative, Ransmark’s teachings regarding the cooling element 30 would suggest to one of ordinary skill in the art that said cooling element 30 could be provided as an additional condenser, wherein the surfaces of said additional condenser (which are inner surfaces of the humidifier) serve to condense a second portion of the water vapor thereon to form a second portion of potable water, and such that said second portion of potable water is collected by the container 19 and delivered via line 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowi in view of Ransmark by utilizing adding a second cooling element to function as an additional condenser (i.e. in addition to condenser 46), so that the method of modified Lowi were to comprise steps of: condensing a second portion of the water vapor on one or more inner surfaces of the humidifier (i.e. the surfaces of said second cooling element) so as to form a second portion of potable water, collecting the second portion of potable water in trap 94, and delivering the second portion of potable water via pipe 98, in order to obtain a method which advantageously condenses additional water from the circulating airflow.
Modified Lowi includes steps of collecting a third portion of water on at least one inner surface (netting) 68 of the humidifier 42, collecting the third portion of water in a bottom portion (sump) 74 of the humidifier 42, and returning a third portion of collected water from the single chamber humidifier dehumidifier 42 to the collected water in tank 14 via pipe 76 (Figure 1, Column 2,, Column 3). Although it is not explicitly taught, it is understood that, by returning said third portion of collected water to the collected water in tank 14, said third portion of water (which is clearly at a higher temperature than the collected water after having passed through the humidifier dehumidifier) will heat the collected water in the tank with the energy contained therein.
Modified Lowi does not explicitly teach that the third portion of water comprises a third portion of water vapor that has been condensed on one or more inner surfaces of the humidifier. However, it is understood that at least a small portion of the water vapor will condense as it comes into contact with the netting. Said condensation is understood to occur at least as a result of heat exchange between the surface of the netting 68 and said water vapor and/or as a result of heat exchange between unevaporated water in/on the netting and the water vapor.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loebel (US 3,311,543) teaches a single chamber humidifier dehumidifier device similar to that of Applicant’s claims. Loebel could be used as a primary reference in the alternative to the Ransmark and Lowi references relied upon above. 
McIntyre (US 3,393,131) teaches a desalination apparatus having a configuration particularly relevant to the configuration of Applicant’s device as described in the specification and depicted in the Figures.
Hayashi (US 4,953,694) teaches a desalination method having many similarities to that of the claims.
Elmore (US 5,906,543) teaches a single chamber humidifier dehumidifier device.
Merritt (US 7,121,101) teaches a humidifier dehumidifier device. The device of Merritt can be fairly labeled a single chamber humidifier dehumidifier device.
Yabe et al. (US 2010/0288619) teaches a humidifier dehumidifier device. The device of Yabe can be fairly labeled a single chamber humidifier dehumidifier device. 
Takezaki (US 2011/0266132) teaches a plurality of humidifier dehumidifier devices.
Haynes (US 9,428,403) is the granted patent corresponding to the Haynes PG pub relied upon in the 103 rejections above.
Govindan et al. (US 2014/0014212) teach a humidifier dehumidifier system. The principle difference between Govindan et al. and the claimed invention is that it would be difficult to take a position that the system of Govindan et al. is a “single chamber” humidifier dehumidifier. However, in view of other prior art humidifier dehumidifiers, e.g. those of Ransmark and Lowi, it may be obvious to modify Govindan et al. to be a single chamber system.
Govindan et al. (US 8,496,234) and Govindan et al. (US 9,416,800) belong to the same patent family as the Govindan et al. PG pub discussed above.
Roch et al. (US 9,259,667) is the granted patent corresponding to the Roch PG pub relied upon in the 103 rejections above.
Metz et al. (US 8,974,643) teach a device which is highly similar to that which Applicant has claimed. Notably, Metz et al. features an electrical connection to the nozzle therein. Said feature is explicitly excluded from independent claim 1, but not from independent claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772